Citation Nr: 0824147	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected radiculopathy of the right lower extremity, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected radiculopathy of the left lower extremity, 
currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine.

4.  Entitlement to an increased evaluation for service-
connected degenerative disc disease of the lumbar spine, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to June 
1985.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  This case was remanded 
by the Board in September 2007 for additional development.

In a November 2006 hearing before the Board, the veteran 
raised the issues of entitlement to service connection for 
hair loss and entitlement to service connection for scars of 
the legs.  These issues have not been developed for appellate 
review and are therefore referred to the RO for appropriate 
disposition.

The issue of entitlement to an increased evaluation for 
service-connected degenerative disc disease of the lumbar 
spine, currently evaluated as 40 percent disabling is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
right leg radiculopathy is manifested by wholly sensory 
involvement.

2.  The medical evidence of record shows that the veteran's 
left leg radiculopathy is manifested by wholly sensory 
involvement.

3.  The medical evidence of record does not show that the 
veteran has a current diagnosis of bilateral hearing loss for 
VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected radiculopathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected radiculopathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).

3.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, letters dated in February 2005 and April 2005 
satisfied the duty to notify provisions.  Additional letters 
were also provided to the veteran in March 2006 and November 
2007, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with her claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.

While the veteran was not provided with a letter notifying 
her of the criteria that must be satisfied for entitlement to 
increased evaluations, the full text of the relevant 
diagnostic codes was provided to the veteran in a February 
2006 statement of the case.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Accordingly, the Board finds that the 
veteran was supplied with information sufficient for a 
reasonable person to understand what was needed.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims, to include the opportunity to present pertinent 
evidence.

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for lumbosacral strain was granted by a 
December 2002 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective May 13, 2002.  Subsequently, an August 2003 rating 
decision assigned a 20 percent evaluation assigned under 38 
C.F.R. § 4.71a, Diagnostic Codes 5295-5292, effective May 13, 
2002.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined. With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  The hyphenated diagnostic code in this 
case indicates that lumbosacral strain, under Diagnostic Code 
5295, was the service-connected disorder, and limitation of 
motion of the lumbar spine, under Diagnostic Code 5292, was a 
residual condition.

Finally, a March 2004 rating decision recharacterized the 
disability as degenerative disc disease of the lumbar spine 
and assigned a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, effective September 17, 2003.  The 
March 2004 rating decision also assigned 2 separate 20 
percent evaluations for radiculopathy of the right and left 
lower extremities secondary to the veteran's back disability 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5293-8520, 
effective September 17, 2003.  The hyphenated diagnostic code 
in this case indicates that intervertebral disc syndrome, 
under Diagnostic Code 5293, was the service-connected 
disorder, and paralysis of the left and right sciatic nerves, 
under Diagnostic Code 8520, were residual conditions.

At a February 2004 VA spine examination, the veteran 
complained of increased back pain which radiated to her lower 
extremities.  She reported that the pain prevented her from 
sleeping and resulted in taking time off of work 2 or 3 days 
per week.  On physical examination, the veteran had a 
cervical spine range of motion to 9 degrees of forward 
flexion, 6 degrees of backward flexion, and 15 degrees of 
left and right rotation.  There was tenderness mainly at T1, 
but also throughout the rest of the spine.  The veteran could 
not lay down due to the severity of the pain.  On palpation, 
there was severe tenderness from C7 to S1.  There was severe 
tenderness in the right sciatic notch.  There as no 
tenderness in the left sciatic notch, but the veteran 
complained of radiating pain.  The lumbar spine range of 
motion was to 0 degrees in all areas.  She was not able to do 
a straight leg raise test, due to her inability to lie down.  
The diagnoses were degenerative disc disease L1-2 and L5-S1 
with severe limitation of motion of the cervical spine, and 
severe limitation of motion of the thoracic spine with severe 
lower extremity radiculopathy, greater on the right than the 
left.

In a July 2004 VA outpatient medical report, the veteran 
complained of back pain which caused her to wake up 2 to 3 
times per night.  On physical examination, there was low 
lumbar paraspinal tenderness.  Straight leg raise was 
negative for pain to 60 degrees, but there was back pain, 
tightness, and decreased sensation in the right leg.  The 
assessment was low back pain with asymmetric sensory 
examination not previously found.

In a December 2004 VA outpatient medical report, the veteran 
complained of continuing back pain which was exacerbated by 
lying down at night and sitting at work.  On physical 
examination, there was mild spinal tenderness in the 
mid-scapular region with no lumbar spinal or paraspinal 
tenderness.  There was moderate pain and spasm between the 
medial edge of the scapula and the spine.  The veteran's 
posture tended to lean forward.  The assessment was 
mid-thoracic pain with muscle strain spasm of the rhomboids 
and lower trapezius. 

In a March 2005 VA outpatient medical report, the veteran 
complained of continuing back pain.  On physical examination, 
the veteran's back was very tender in the lumbar and lower 
thoracic paraspinous muscles, bilaterally.  She had limited 
forward flexion due to pain and rotated her spine clockwise 
10 degrees on forward flexion.  The assessment was myofascial 
back pain.

In a March 2005 VA spine examination report, the veteran 
complained of constant back pain at a level of 10 on a scale 
from 1 to 10.  She reported that it caused insomnia and was 
aggravated by movement, extended standing, extended sitting, 
and extended lying in a single position.  The veteran 
reported requiring emergency room treatment for her back 
disorder and intermitted left leg radiculopathy.  She 
reported that the pain was at a constant severe level and did 
not cause further functional impairment beyond what was 
demonstrated, except in the mornings and at times when she 
could not get out of bed.  The veteran used a cane on 
occasion for ambulation due to her back pain.  She reported 
missing work on average 7 to 10 days per month due to her 
back pain, but did not reported any episodes of prescribed 
incapacitation.  On range of motion testing, the veteran had 
forward flexion to 15 degrees, backward extension to 10 
degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  There was constant pain 
in all ranges of motion, which began at the resting state and 
peaked at the maximum ranges of motion.  No deformities were 
noted.  There was a constant generalized spasm of the back 
musculature which was accentuated by any movement.  The 
veteran reported a slight decrease in sensation over the left 
lateral thigh.  The report stated that previous x-ray 
examination showed joint space narrowing at L5-S1 and L1-L2.  
The diagnosis was degenerative disc disease of the 
lumbosacral spine with left leg radiculopathy and severe loss 
of motion.

In a May 2005 VA outpatient medical report, the veteran 
complained of falling frequently and right leg numbness after 
sitting or lying for an extended period.  She reported her 
current pain at a level of 7 on a scale from 1 to 10, with 
the previous high and low scores being 10 and 4 to 5, 
respectively.  The veteran described the pain as sharp and 
continuous.  The assessment was lumbago and pain in the 
thoracic spine.

In a May 2006 VA outpatient medical report, the veteran 
complained of low back pain which had increased in intensity 
after falling 1 week before.  She reported no radiculopathy, 
but did report leg weakness in the morning.  On physical 
examination, there was tenderness in the right thoracic 
paraspinal area with muscle spasm.  There was no spinal 
tenderness.  On range of motion testing, the veteran had 
forward flexion to 0 degrees, backward extension to 15 
degrees with pain, left lateral flexion to 15 degrees with 
pain, right lateral flexion to 30 degrees, and rotation to 30 
degrees bilaterally with mild pain.  The assessment was 
flare-up of chronic right thoracic pain related to a fall.

A June 2006 letter from an employer stated that the veteran 
had worked for the employer for 3 months, during which time 
she missed 15 days of work.  The employer stated that "this 
job was not a good fit because it required activities that 
would cause added stress to the back such as; bending, 
stooping, lifting and filing large quantities of material."

A June 2006 letter from a second employer stated that the 
veteran's "back spasms caused her to cancel several 
appointments.  [She] was employed for 9 months.  During her 
employment she was absent from work approximately 18 days.  
[The veteran] was terminated because we needed someone to be 
on the job daily to provide services to each client."

A June 2006 letter from a third employer stated that the 
veteran's chronic back pain caused her to be limited in the 
work that she could perform.  The letter stated that during 2 
years and 8 months of employment, the veteran missed 86 days 
of work.

A June 2006 letter from a fourth employer stated that the 
veteran was employed from June 1998 to November 2001, during 
which time she often complained of back problems which caused 
her to miss work.  The letter stated that the veteran left 
this position "to pursue a career that would be less 
stressful to her back."

In a July 2006 VA outpatient neurology report, the veteran 
complained of low back pain, leg weakness, and leg numbness.  
She stated that the back pain was in the lower lumbar area 
and bothered her especially at night, when she experienced 
frequent back muscle spasms.  The veteran reported leg 
weakness, greater in the right than the left, as well as 
giving way and falling.  She reported numbness, tingling, and 
pain in her legs which extended from the hips to the toes, 
greater in the right than the left.  The veteran reported 
difficulty walking in the morning or after sitting for an 
extended period due to numbness.  On physical examination, 
the veteran's muscles were normal in tone and bulk.  On 
muscle power testing, there was "inconsistent effort" and 
the examiner stated that "[t]he most we were able to get 
from any muscle was 4/5, but there did not seem to be any 
specific pattern to the weakness."  On sensory examination, 
pinprick, temperature, and vibration sensation were present 
in the right leg.  The veteran's knee and ankle reflexes were 
normal, bilaterally.  The veteran's gait was impaired, she 
had a negative Romberg test, and there was no pronator drift.  
The impression was history of low back pain, right sided 
weakness and numbness, and urinary and bowel incontinence.  
The findings were "more consistent with upper motor neuron 
problem[s] tha[n] lower motor neuron [problems], although 
there is concern for inconsistent effort as well."

In a July 2006 VA outpatient medical report, the veteran 
complained of back pain which increased that morning.  She 
reported right leg numbness and falling.  On physical 
examination, the was tenderness of the bilateral lumbar 
paraspinal area with moderate spasm.  There was also 
tenderness over the superior iliac crests and bilateral 
intrascapular paraspinal areas.  The veteran had full right 
knee range of motion with tenderness along the medial and 
lateral joint lines and ligament laxity.  Neurological 
results were decreased in the left leg.  She had straight leg 
raise to 45 degrees on the right and 60 degrees on the left 
with pain and tightness.  The assessment was low back pain 
and right leg numbness.

In a November 2006 private chiropractic report, the veteran 
complained of numbness and extreme lower back pain which 
radiated into her left leg.  On physical examination, she had 
an antalgic posture and had lower extremity reflexes, 
bilaterally.  There was slightly diminished sensation over 
the lateral aspect of the lower extremities.  On multiple 
tests, there was pain and muscle spasms in the dorso-lumbar 
spine.  On range of motion testing, there was pain and spasms 
in all ranges of motion, with additional radicular symptoms 
especially on extension and lateral flexion.  The range of 
motion was decreased.  The diagnosis were lumbar/sacral 
dysfunction, lumbar radiculitis/neuritis, lumbar disc 
degeneration syndrome, and lumbosacral arthritis/spondylosis.

A December 2007 VA spine and neurological disorders 
examination report stated that the veteran's claims file had 
been reviewed.  The veteran complained of throbbing midline 
to right-sided pain just below the waist level which was 
constant and at a level of 7 to 10 on a scale from 1 to 10.  
She also complained of leg radiculopathy, greater in the 
right than the left.  The report stated that the veteran had 
worked for 5 months, ending in November 2007 due to back 
problems.  The examiner stated that in the previous year, the 
veteran had required bed rest prescribed by a physician for 8 
days in November 2007.  The examiner stated that bed rest had 
previously been prescribed 3 to 4 other times, for a duration 
of 1 week per instance.  The veteran complained of urine 
leakage, right leg numbness, right leg weakness, falling, and 
unsteadiness.

On physical examination of the veteran's spine, muscle spasm 
was not shown, however there was guarding of motion in all 
directions as well as tenderness.  The tenderness and 
guarding were not severe enough to result in an abnormal gait 
or abnormal spinal contour.  The posture, position, symmetry, 
and gait of the spine were normal.  There were no abnormal 
spinal curvatures.  On motor examination, there was no focal 
weakness noted.  The veteran had active movement against 
gravity and active movement against some resistance in all 
areas of testing.  The examiner stated that the examination 
"was most consistent with submaximal effort."  Muscle tone 
was normal and there was no muscle atrophy.  On sensory 
examination, impaired sensation to vibration was shown in the 
right 4th and 5th toes.  Also shown was pain to pinprick in 
the entire left leg, except the entire buttock, and in the 
entire right leg, except the right great toe.  Light touch 
was full in the left medial calf and thigh, and the right 
leg, except the right great toe.  The veteran's reflexes were 
normal, and there was no cervical or thoracolumbar spine 
ankylosis.  On range of motion testing, the veteran had 
forward flexion to 15 degrees, extension to 5 degrees, right 
and left lateral flexion to 15 degrees, and right and left 
lateral rotation to 15 degrees.  There was pain throughout 
all ranges of motion.  There was no additional limitation of 
motion on repetitive use in any range.  After review of 
magnetic resonance imagining and radiographic examination 
reports, the diagnoses were degenerative disc disease of the 
lumbosacral spine and sciatica of the legs, greater in the 
right than the left.  The examiner stated that

[i]t is speculative to say whether there 
is any actual radiculopathy.  The 
physical exam[ination] findings are 
inconsistent.  No foraminal narrowing or 
spinal stenosis has been shown on the 
imaging studies. . . .

There are episodes where [the veteran's] 
functional stat[u]s gets even worse, as 
described above.  She is confined to bed 
at these times.  She did mention that 
today is a "bad day". . . .

There is no specific indication that her 
urinary urgency/intermittent urinary 
incontinence is due to her spine. . . .

She would be impaired in physical labor 
from her [service connected] lumbar 
condition.  For sedentary labor, she 
would get stiffness with prolonged 
sitting, and would have to get up and 
stretch.  It is likely that she would 
miss work periodically for back flares.

The Schedule provides that assignment of a 10 percent 
evaluation is warranted for incomplete paralysis of the 
sciatic nerve to a mild degree.  A 20 percent evaluation is 
warranted for incomplete paralysis of the sciatic nerve to a 
moderate degree.  A 40 percent rating is warranted for 
incomplete paralysis of the sciatic nerve to a moderately-
severe degree.  A 60 percent rating is warranted for 
incomplete paralysis of the sciatic nerve to a severe degree 
with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The medical evidence of record shows that the veteran's right 
and left leg radiculopathy are manifested by wholly sensory 
involvement.  While the veteran has repeatedly complained of 
lower extremity weakness and giving way, the medical evidence 
of record does not show that this has ever been attributed to 
her service-connected radiculopathy.  The July 2006 VA 
outpatient neurology report stated that the veteran's muscle 
weakness was related to an "inconsistent effort" and there 
was no "specific pattern to the weakness."  The December 
2007 VA spine and neurological disorders examination report 
similarly stated that the veteran's movement results were 
"most consistent with submaximal effort" and noted no 
evidence of abnormal muscle tone or atrophy in the lower 
extremities.  Accordingly, the medical evidence of record 
does not show that the veteran's left and right leg 
radiculopathy are manifested by anything other than wholly 
sensory involvement.  As such, a moderate degree rating of 20 
percent is the most that is warranted for radiculopathy of 
the right and left lower extremities.  See Id.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  Marked interference of employment due 
to her lower extremity radiculopathy has not been shown and 
there is no indication in the record that the schedular 
evaluations are inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue.  
The veteran has not required frequent hospitalization for her 
service-connected radiculopathy of the right and left lower 
extremities, and the reported manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  Accordingly, an extraschedular 
evaluation is not warranted for the veteran's service-
connected radiculopathy of the right and left lower 
extremities.

After review of the evidence, there is also no evidence of 
record that would warrant a rating in excess of 20 percent 
for the disabilities at issue at any time during the period 
pertinent to this appeal.  38 U.S.C.A. § 5110; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for 
higher evaluations than currently assigned, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).

Service Connection for Bilateral Hearing Loss

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records show that on her May 
1984 enlistment medical examination, the veteran had an 
obstruction in her left ear.  In a November 1984 medical 
report, she complained of sores in her ears.  The assessment 
was upper respiratory infection.  In an April 1985 medical 
report, the veteran again complained of sores in her ears.  
On observation, her ears were clear. The assessment was upper 
respiratory infection, rule out dehydration.

A May 1985 service audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
5
LEFT
5
0
0
0
0

After separation from military service, a July 1987 private 
medical report stated that the veteran complained of 
bilateral ear pain.  On examination, both canals were red, 
tender, and swollen with drainage greater in the left than 
the right.  A second July 1987 private medical report stated 
that the veteran's ear pain continued with a popping 
sensation, and it was painful to eat.  A subsequent August 
1987 private medical report diagnosed these complaints as 
bilateral otitis externa which was improving.

A July 1991 private medical report stated that the veteran 
had a bilateral ear infection and gave an assessment of 
otitis externa.  Private medical reports dated in September 
1992 and October 1992 show further complaints of bilateral 
ear pain which was assessed as otitis externa.

A December 2007 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
10
15
LEFT
10
15
5
10
5

Using the Maryland CNC word list, speech recognition was 96 
percent in the right ear and 100 percent in the left ear.  
The examiner stated that

[a] review of service medical records 
yields no medical evidence to support the 
conclusion that any hearing loss is 
attributable to military service.  Normal 
hearing was documented in May 1985.  She 
was released from active duty the same 
year.  Her described tinnitus is 
considered to be "normal tinnitus" as 
it occurs infrequently and . . . is 
non-problematic.

Peripheral hearing as measured by this 
evaluation is within normal limits in 
both ears.

The medical evidence of record does not show that the veteran 
has a current diagnosis of bilateral hearing loss for VA 
purposes.  The most recent medical evidence of record shows 
that the veteran has hearing within normal limits in both 
ears.  In fact, there is no medical evidence of record that 
the veteran has ever experienced hearing loss to a level that 
is sufficient for service-connection for VA purposes, or that 
she has experienced an ear disorder of any kind more recently 
than October 1992.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The veteran's statements alone are not sufficient to prove 
that she has a current diagnosis of bilateral hearing loss 
for VA purposes.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As she is not a 
physician, the veteran is not competent to make a 
determination that she has a current diagnosis of bilateral 
hearing loss for VA purposes.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, the medical evidence of record does not 
show that the veteran has a current diagnosis of bilateral 
hearing loss for VA purposes.  As such, service connection 
for bilateral hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of bilateral hearing loss, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

An evaluation in excess of 20 percent for service-connected 
radiculopathy of the right lower extremity is denied.

An evaluation in excess of 20 percent for service-connected 
radiculopathy of the left lower extremity is denied.

Service connection for bilateral hearing loss is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the veteran's service-connected degenerative disc 
disease of the lumbar spine is currently evaluated as 40 
percent disabling.  An evaluation in excess of 40 percent 
requires medical evidence that the veteran experiences 
unfavorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire spine, or incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine and Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2007).  For VA purposes, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 at Note 
(1) (2007).  

Additionally, the evidence of record includes letters from 4 
separate employers for whom the veteran worked for a total of 
7 years and 2 months.  All 4 of these employers specifically 
stated that the veteran's back disorder resulted in periods 
of missed work and was the eventual cause of her termination 
or resignation.  This high level of work impairment is 
corroborated by the December 2007 VA spine and neurological 
disorders examination report, which stated that the veteran 
"would be impaired in physical labor from her [service 
connected] lumbar condition.  For sedentary labor, she would 
get stiffness with prolonged sitting, and would have to get 
up and stretch.  It is likely that she would miss work 
periodically for back flares."

Accordingly, the Board finds that the medical and employment 
evidence of record suggests that the veteran's degenerative 
disc disease of the lumbar spine constitutes an unusual 
disability picture as indicated by marked interference with 
employment such that the regular schedular standards have 
been rendered impractical.  Accordingly, the issue is 
remanded to the RO for referral for an extraschedular 
evaluation.

Accordingly, the case is remanded for the following actions:

1.	The RO must refer this appeal to the 
Director, Compensation and Pension 
Service, for extraschedular consideration 
on the issue of entitlement to an 
increased evaluation for service-
connected degenerative disc disease of 
the lumbar spine, as provided by 38 
C.F.R. §§ 3.321(b)(1).

2.	Upon a response from the Director, 
Compensation and Pension Service, the RO 
must undertake any adjudicative actions 
necessary.  After completing the above 
action, and any other development as may 
be indicated by any response received as 
a consequence of the actions taken in the 
paragraph above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
her representative.  After the veteran 
and her representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


